Citation Nr: 1215306	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which found that new and material evidence had not been submitted to reopen the Veteran's claim seeking service connection for residuals of a back injury.  

In February 2010, the Veteran testified at a hearing held at the RO before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.

In June 2010, the Board issued a decision reopening the Veteran's claim; and remanding the reopened claim of service connection for residuals of a back injury for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current residuals of a back injury, diagnosed as chronic sprain with multilevel degenerative disk disease and spondylosis, cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a back injury, diagnosed as chronic sprain with multilevel degenerative disk disease and spondylosis, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant service connection for residuals of a back injury.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

A portion of the Veteran's service treatment and service personnel records were destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri.  Consequently, in reaching this decision, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons or bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's report of separation, Form DD 214, revealed that he served on active duty in the Army from January 1951 to January 1953.  The report indicated that the Veteran served in Korea, and had been awarded a Combat Infantryman Badge.  

His available service treatment records do not show any complaints of or treatment for a back injury or disability.  His January 1953 separation examination listed his spine as normal.   

A hand written statement signed by Lt. Col. W.J.P. noted that the Veteran was to report for an x-ray examination on Friday, May 18, 1951.

An April 1979 private treatment report noted the Veteran's complaints of recurrent and severe shoulder, back, and neck pain for the past six months.  An April 1979 private x-ray examination of the spine revealed an impression of evidence of degenerative disc disease and degenerative arthritis at C3 and C5 levels; and post traumatic remote compressions of T11 and T12 degenerative arthritic changes of the thoracolumbar spine.  

A May 1979 private treatment report noted the Veteran's problems with post traumatic (old) minor collapse of the 11th and 12th dorsal vertebra; and advanced spondylosis or degenerative disc disease of the lower dorsal and upper lumbar interspaces.  A June 1979 private treatment report noted diagnoses of advanced lumbar spondylosis and degenerative arthritis.  

In August 1984, the Veteran filed his original claim seeking service connection for a back disability.  On his application form, he indicated that he injury his back in May 1951 during basic training.  

In a March 1993 statement, the Veteran indicated that he injured his back trying to climb over an 8 foot wall that was part of an obstacle course.  

A statement from fellow soldier, R.A., received in August 2007, indicated that he had helped the Veteran climb over a wall which was part of the confidence course during service, that the Veteran was injured upon landing, and placed on light duty for a week as a result of these injuries.  

A statement from fellow soldier, N.G., received in August 2007, noted that he served with the Veteran in Korea, and that the Veteran could not perform some physical duties at that time because of back problems.  

An October 2007 letter was received from the Veteran's private physician, J.W., M.D.  In the letter, the Dr. W. indicated that he had treated the Veteran for the past several years, that he was told of the Veteran's inservice back injury while climbing over an 8 foot wall, and that the injury subsequently became more problematic during combat.  Dr. W. then opined that the Veteran continues to have low back pain as a result of this incident.  

An April 2008 private treatment report noted the Veteran's history of an injury to his back while in boot camp in 1951.  The report noted that the Veteran has continued to have back problems ever since, and that these problems have been getting particularly worse over the last 7 to 8 years.  

In August 2010, the Veteran underwent a VA examination of the spine.  The VA examiner noted that the Veteran's claims file had been reviewed.  Following a physical examination, the report concluded with a diagnosis of chronic spinal sprain with multilevel degenerative disk disease and spondylosis.  The VA examiner then opined that it was less likely than not that the Veteran's current back symptomatology was related to any incident which occurred during his military time from 1951 to 1953.  In support of this opinion, the VA examiner noted that there was no evidence to support the Veteran's history of having injured his spine during basic training.  

In May 2011, the RO received an inservice morning sickness report which noted that the Veteran had received medical treatment on May 16, 1951.

In June 2011, an addendum to the August 2010 VA examination was obtained.  The addendum noted that the prior opinion given by the same examiner in the prior examination had not changed.

In January 2012, an independent medical opinion was sought by the Board to address the etiology of the Veteran's current spine disability.  The examiner noted that the Veteran's claims file had been reviewed.  Based upon this review, the examiner stated that it was more likely than not that the Veteran suffered from compression fractures to the thoracic spine during his fall from the confidence course wall in 1951.  In support of this opinion, the examiner noted that "patients who fall and land on their buttocks, such as patients who fall from tree stands, often sustain compression fractures of the low thoracic spine T10-12."  Thus, the medical findings in 1979, including two old traumatic compression fractures, were consistent with the Veteran's reported inservice injury.  

However, the examiner further opined that it was more likely than not that these fractures had healed within a year of discharge, and that the Veteran was now severely disabled from the progression of degenerative spine disease, which was less likely than not related to his back injury in service.  In support of this opinion, the examiner noted that absence of back pain or injury having been noted on the Veteran's separation examination and in his post service treatment records for many years after service.

The Veteran's statements are competent evidence to relate the history of an inservice back injury, as well as ongoing complaints of back pain thereafter.  The Veteran's contentions are also consistent with what is known about his term of military service.  

A morning sickness report noted that the Veteran had received medical treatment on May 16, 1951.  A statement signed by Lt. Col. W.J.P. noted that the Veteran was to report for an x-ray examination on Friday, May 18, 1951.  August 2007 statements received from fellow soldiers confirmed that an injury to Veteran's back did occur, that he was placed temporarily on restricted duties, that he continued to have residual back pain, and that he exhibited an inability to perform certain duties in the years after the injury.  At his February 2010 Board hearing, the Veteran testified that he was unable to carry barbed wire up a hill during a period of combat in Korea.  

As there is evidence of his participation in combat, the Veteran's contentions of ongoing back pain during combat are accepted under 38 U.S.C.A. § 1154.  Moreover, there is no reason to doubt the credibility of his statements and testimony.  He has consistently reported injuring his back while completing an obstacle course during basic training, and having had ongoing back pain as a result thereafter.  Accordingly, the Board concludes that the Veteran injured his back during service.

The law does not require evidence of a chronic back disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The physician in January 2012 opined that the Veteran more likely than not suffered from compression fractures to the thoracic spine during the fall from the confidence course wall during treating in 1951.  In support of this opinion, the examiner noted that "patients who fall and land on their buttocks, such as patients who fall from tree stands, often sustain compression fractures of the low thoracic spine T10-12."  The physician also noted that medical findings in 1979 were consistent with the Veteran's reported injury with subsequent complaints of back pain.  Thus, a link has been established between the Veteran's inservice back injury and his post service back disability.  

Noting similar findings, the Veteran's private physician in October 2007 opined that the Veteran continues to have low back pain as a result of his inservice back injury.

In contrast, the VA examiner in August 2010 opined that it was less likely than not that the Veteran's current back symptomatology was related to any incident which occurred during his military service.  Moreover, the January 2012 examiner also opined that this Veteran's current back disability was not likely related to his military service.  Of interest, both of these opinions fail to give any real consideration to the Veteran's allegations of ongoing back pain following his separation from military service.  Moreover, the January 2012 examiner's opinion, in some respects, conflicts with the first part of the opinion provided.

There is at least an approximate balance of positive and negative evidence regarding the issue of service connection for residuals of a back injury, diagnosed as chronic sprain with multilevel degenerative disk disease and spondylosis, and there is certainly not a preponderance of evidence against the claim.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for residuals of a back injury, diagnosed as chronic sprain with multilevel degenerative disk disease and spondylosis, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of a back injury, diagnosed as chronic sprain with multilevel degenerative disk disease and spondylosis, is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


